United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11339
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RONALD MORRIS HOENIG,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-35-1-Y
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Ronald Morris Hoenig appeals his bench-trial conviction of

being a felon in possession of a firearm.     Hoenig argues that the

district court abused its discretion in denying his motion for a

continuance and holding trial 12 days after granting his motion

to proceed pro se.   He argues that the fact that he had too

little time to prepare for trial is evidenced by the fact that he

filed several pre-trial motions late.   He also argues that his

request for a continuance of 30 to 45 days was not unreasonable

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11339
                                 -2-

especially in light of the fact that he was not a lawyer, did not

have a complete copy of his file, and did not have access to a

law library.

     “[T]rial judges have broad discretion in deciding whether to

grant continuances.”    United States v. Correa-Ventura, 6 F.3d

1070, 1074 (5th Cir. 1993).   “Whether a party complaining of

inadequate preparation time was properly denied a continuance

depends on (1) the amount of preparation time available,

(2) whether the defendant took advantage of the time available,

(3) the likelihood of prejudice from a denial, (4) the

availability of discovery from the prosecution, and (5) the

complexity of the case.”    United States v. Scott, 48 F.3d 1389,

1393 (5th Cir. 1995).

     Hoenig had 12 days from the court’s grant of his motion to

proceed pro se until his trial.   Hoenig indicated to the court at

the hearing on his motions that he would be prepared for trial.

Additionally, Hoenig had had the benefit of counsel for over four

months previously.

     Despite his protestations that he did not have adequate time

or access to a law library, Hoenig filed numerous pretrial

motions.    Some of these motions were denied because, although

they were filed prior to trial, they were filed after the court’s

deadline.   However, given the number of motions that Hoenig filed

before the trial and within the court’s deadlines, he clearly was

able to take advantage of the time before trial.
                           No. 02-11339
                                -3-

     With regard to the likelihood of prejudice from the denial

of his motion for a continuance, Hoenig only argues that, had he

been given a continuance, he “most likely” would not have decided

to argue that he did not have possession of the gun or that he

was entrapped, that he “probably” would not have called his

girlfriend as a witness, and that he “might” have determined that

his case was hopeless and pleaded guilty to gain the two-point

acceptance-of-responsibility adjustment.   Thus, his argument as

to the prejudice he suffered is purely speculative.   He does not

argue that he was prejudiced by the denial of his pretrial

motions as late.

     There is no indication that discovery was not available to

Hoenig, and he does not argue that it was not.   Finally, as the

district court pointed out when denying Hoenig’s third motion for

a continuance, the case was not complex, and Hoenig had appointed

counsel as stand-by counsel.

     The district court did not abuse its discretion in denying

the motion, nor has Hoenig established serious prejudice as the

result of the denial of his motion for continuance.   See Scott,

48 F.3d at 1393.   The judgment of the district court is AFFIRMED.